Title: From James Madison to Charles Hume, 28 July 1806
From: Madison, James
To: Hume, Charles



28 July 1806

Know all men by these presents, that we William Madison & James Madison are held and firmly bound unto Charles Humes Assign of Paul Verder in the just and full sum of teen pounds thirteen shillings to be paid unto the said Humes Assin of Verder His certain attorney, His heirs, executors, administrators or assigns, to which payment well and truly to be made, we bind ourselves jointly and severally, and each of our joint and several heirs, executors and administrators, firmly by these presents.  Sealed with our seals and dated this 28th day of July one thousand eight hundred and 6
The condition of the above obligation is such that whereas Charles Humes Assin of Paul Verder hath sued out of the County Court of Orang a writ of Capias ad Satisfaciendum against the body of William Madison upon a judgement obtained in the said court, which writ with the legal costs attending the same amounts to the sum of Eight pounds 2 Shillings & 3/ 9 Pen taking the Body and directed to the sheriff of Ore, And whereas J Alcock  by virtue of the said writ to the said  directed hath taken the body of the above bound William Madison to satisfy the same, who thereupon at the time of levying the said writ tendered to the said sheriff the following property, to wit: one Horse to satisfy ; and the said William Madison being desirous of keeping the same in his possession until the day of sale of the same, hath tendered the above bound James Madison as security for the forthcoming and delivery of the same, on the day and at the place of sale.  Now if the above bound William and James Madison or either of them do and shall deliver the aforesaid property to the said sheriff or Either of His sub shiff at the Orange spring on the 9th day of Aug then and there to be sold to satisfy the said  Execution, then the above obligation to be void, else to remain in full force and virtue. 
Signed in the presence of
Wm Madison Jr (seal)
James Madison (seal)

